McElroy, J.
This appeal is from the Circuit Court of Jackson County, Mississippi, on a writ of garnishment on the judgment of the appellee in the case of Mrs. Lucy D. Meaut v. Lewis v. Langlinais, No. 41,629, which is being reversed and remanded today.
These cases were consolidated by order of the Court and are to be determined together, and since Meaut v. Langlinais, No. 41,629, is reversed and remanded, this case is reversed and dismissed.
 In Moody & Williams v. Dye, 125 Miss. 770, 88 So. 332, this Court said: “We are of the opinion the true rule is that a judgment against a garnishee cannot stand where the judgment in the main action has been reversed. The garnishment proceedings grow out of and are incidental to the main judgment, and a judgment against *262a garnishee rests upon the main judgment which gives it life, and when the main judgment is annulled the garnishment judgment must fall with it. The garnishment judgment is only for the purpose of enforcing the payment of the main judgment, and if there he no main judgment to enforce because of its annulment, then the purpose and life of the judgment against the garnishee is ended. Therefore the judgment against the appellee Dye, as garnishee in the original suit, was extinguished when the main judgment was annulled by reversal of the Supreme Court. 4 C. J. 1205 and notes; 2 R. C. L. 271.” See also Grace v. Pierce, 127 Miss. 831, 90 So. 590.
This case is therefore reversed and dismissed.
Reversed and dismissed.
McGehee, C.J., and Kyle, Ethridge and Gillespie, JJ., concur.